 



Exhibit 10.2
CHANGE IN CONTROL AGREEMENT
     THIS AGREEMENT entered into as of June 1, 2007, by and between GATEWAY BANK
& TRUST CO., a North Carolina banking corporation (the “Bank”) and Matthew D.
White (the “Employee”)
     For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. Term. The initial term of this Agreement shall be for the period
commencing upon the effective date of this Agreement and ending three calendar
years from the effective date of this Agreement. On each anniversary of the
effective date of this Agreement, the term of this Agreement shall automatically
be extended for an additional one year period beyond the then effective
expiration date unless written notice from the Bank or the Employee is received
90 days prior to an anniversary date advising the other that this Agreement
shall not be further extended; provided that the Bank shall review the
Employee’s performance annually and make a specific determination pursuant to
such review to renew this Agreement prior to the 90 days’ notice.
     2. Change in Control. (a) In the event of a termination of the Employee’s
employment with the Bank in connection with, or within twelve (12) months after,
a “Change in Control” (as defined in Subparagraph (e) below) of the Bank, for
reason of a Termination Event other than for “Cause” (as defined in Subparagraph
(b) below), the Employee shall be entitled to receive from the Bank the amount
set forth in Subparagraph (d) below. Said sum shall be payable as provided in
Subparagraph (f) below.
     (b) For purposes of this Agreement, termination for “Cause” shall include
termination because of the Employee’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.
     (c) The Employee shall have the right to terminate employment with the Bank
upon the occurrence of any of the following events (the “Termination Events”)
within twelve (12) months following a Change in Control of the Bank:
     (i) The Employee is assigned any duties and/or responsibilities that are
inconsistent with the Employee’s position, duties, responsibilities or status at
the time of the Change in Control or with the Employee’s reporting
responsibilities or titles with the Bank in effect at such time; or
     (ii) The Employee’s annual base salary rate is reduced below the annual
amount in effect as of the effective date of a Change in Control or as the same
shall have been increased from time to time following such effective date; or
     (iii) The Employee’s life insurance, medical or hospitalization insurance,
disability insurance, stock option plans, stock purchase plans, deferred
compensation plans, management retention plans, retirement plans or similar
plans or benefits being provided by the Bank to the Employee as of the effective
date of the Change in Control are reduced in their level, scope or coverage, or
any such insurance, plans or benefits are eliminated, unless such reduction or
elimination applies proportionately to all salaried employees of the Bank who
participated in such benefits prior to such Change in Control; or
     (iv) The Employee is transferred to a location which is an unreasonable
distance

1



--------------------------------------------------------------------------------



 



from the Employee’s current principal work location, without the Employee’s
express written consent.
A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.
     (d) In the event that the Employee’s employment is terminated as set forth
in Paragraph 2(a) or in the event that the Employee terminates employment
pursuant to this Paragraph 2, the Bank will be obligated to pay or cause to be
paid to the Employee an amount equal to one half (1/2) times the Employee’s
annual “base amount” as defined in Section 280G(b)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”).
     (e) For the purpose of this Agreement, the term “Change in Control” shall
mean:
     (i) the acquisition in any manner by any person, group of persons, or
entity or group of entities, of the beneficial ownership of voting stock or
irrevocable proxies, or any combination of voting stock or irrevocable proxies,
representing twenty-five percent (25%) or more of any class of voting securities
of the Bank, or of control of the election of a majority of the directors of the
Bank;
     (ii) the Bank consolidates or merges with or into another corporation,
association, or entity, or is otherwise reorganized, where the Bank is not the
surviving corporation in such transaction; or
     (iii) all or substantially all of the assets of the Bank are sold or
otherwise transferred to or are acquired by any other entity or group.
Notwithstanding the other provisions of this Paragraph 2, a transaction or event
shall not be considered a Change in Control if, prior to the consummation or
occurrence of such transaction or event, Employee and Bank agree in writing that
the same shall not be treated as a Change in Control for purposes of this
Agreement.
     (f) Such amounts payable pursuant to this Paragraph 2 shall be paid, at the
option of the Employee, either in one lump sum or in equal monthly payments over
six months, such payment to be made, or to begin, by the end of the month
following the date of termination.
     (g) Following a Termination Event which gives rise to the Employee’s rights
hereunder, the Employee shall have twelve (12) months from the date of the
Change in Control to terminate employment with the Bank pursuant to this
Paragraph 2. Any such termination shall be deemed to have occurred only upon
delivery to the Bank (or to any successor corporation) of written notice of
termination that describes the Change in Control and Termination Event. If the
Employee does not so terminate employment within such twelve-month period
following the date of the Change in Control, the Employee shall thereafter have
no further rights, if any, hereunder.
     (h) It is the intent of the parties hereto that all payments made pursuant
to this Agreement be deductible by the Bank for federal income tax purposes and
not result in the imposition of an excise tax on the Employee. Notwithstanding
anything contained in this Agreement to the contrary, any payments to be made to
or for the benefit of the Employee which are deemed to be “parachute payments”
as that term is defined in Section 280G of the Code shall be modified or reduced
to the extent deemed to be necessary by the Bank’s Board of Directors to avoid
the imposition of excise taxes on the Employee under Section 4999 of the Code or
the disallowance of a deduction to the Bank under Section 280G of the Code.
     (i) In the event any dispute shall arise between the Employee and the Bank
as to the terms or interpretation of this Agreement, including this Paragraph 2,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the Employee to enforce the terms of this Paragraph 2 or in
defending against any action taken by the Bank, the Bank shall reimburse the
Employee for all costs and expenses incurred in such proceedings or actions,
including reasonable attorney’s fees, in the event the Employee prevails in any
such action.

2



--------------------------------------------------------------------------------



 



     3. Effect of Agreement on Employment Status of Employee. This Agreement
shall not confer on the Employee any right to employment with the Bank or to a
position as an officer or an employee of the Bank, nor shall it limit the right
of the Bank to remove the Employee from any position held by the Employee or to
terminate the Employee’s employment at any time.
     4. Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon any corporate or other successor of the Bank which shall
acquire, directly or indirectly, by conversion, merger, consolidation, purchase
or otherwise, all or substantially all of the assets of the Bank.
     5. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing and signed by the Employee and the Bank, except as herein
otherwise provided. No waiver by either party hereto, at any time, of any breach
by the other party hereto of, or compliance with a condition or provision of
this Agreement to be performed by such other party, shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.
     6. Applicable Law. This Agreement shall be governed in all respects whether
as to validity, construction, capacity, performance or otherwise, by the law of
North Carolina, except to the extent that federal law shall be deemed to apply.
     7. Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
     8. Previous Agreement. This Agreement replaces the change in control
compensation agreement between the Officer and The Bank of Richmond, N.A., the
predecessor of the Bank, dated October 20, 2006.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

         
 
  GATEWAY BANK & TRUST CO.
 
       
 
  By:   /s/ D. Ben Berry
 
       
 
      D. Ben Berry, Chief Executive Officer
 
       
 
  EMPLOYEE
 
       
 
  /s/ Matthew D. White
 
   
 
  Matthew D. White

3